FILED
                           NOT FOR PUBLICATION
                                                                            SEP 01 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10140

              Plaintiff - Appellee,              D.C. No. 3:11-cr-08173-NVW-1

 v.
                                                 ORDER OF DISMISSAL*
MICHAEL EARL YELLOW,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Argued August 10, 2015
                            Submitted August 25, 2015
                             San Francisco, California

Before: KOZINSKI and TALLMAN, Circuit Judges and PIERSOL,** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Lawrence L. Piersol, United States Senior District
Judge for the District of South Dakota, sitting by designation.
      The Government has renewed its motion to dismiss the pending appeal

based on the fugitive disentitlement doctrine. See Dkt. No. 18. We rely on the

publicly filed declarations. See Dkt. No. 47. Considering a warrant from over a

year ago remains outstanding for Yellow’s arrest, his whereabouts are still

presently unknown, the U.S. Marshals are actively looking for him and he has not

been found in his usual and customary places, and his pattern of failing to report to

his probation officer and follow the terms of his supervised release—the fugitive

disentitlement doctrine applies here. See Ortega-Rodriguez v. United States, 507
U.S. 234, 239-42 (1993); Williams v. Alameida, 511 F.3d 973 (9th Cir. 2007).

      Therefore, we GRANT the Government’s motion to dismiss, and we

conditionally dismiss Yellow’s appeal pursuant to the fugitive disentitlement

doctrine. If within 30 days Yellow submits himself to the U.S. Marshals, he may

move to reinstate this appeal.

      IT IS SO ORDERED.




                                          2